Citation Nr: 0206050	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  01-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1988.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs which granted service 
connection for PTSD and assigned a 30 percent disability 
rating.


FINDINGS OF FACT
1.  All evidence requisite for an equitable disposition of 
the veteran's PTSD claim has been developed.

2.  The veteran's PTSD is manifested by chronic sleep 
impairment, irritability, and a moderate level of depression.  
The veteran also indicated he cannot tolerate heights or 
enclosed spaces.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent, 
but no more, for PTSD have been met during the pendency of 
this claim.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the pertinent laws, 
regulations, and evidence need to substantiate an increased 
rating claim for PTSD in the September 2000 Statement of the 
Case (SOC) and of additional regulations in the October 2001 
Supplemental SOC (SSOC).  Therefore, the Board finds that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed for his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO has sought and obtained the veteran's service medical 
records and scheduled and obtained the reports of the 
veteran's VA PTSD examinations.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate the claim on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating for PTSD

 In the present case, the RO granted the veteran service 
connection for PTSD in August 2000, and assigned a 30 percent 
disability rating.  In essence, the veteran contends that he 
is entitled to an even greater disability rating.  Upon 
review of his claim, the Board finds the evidence does not 
support his contention, and as such, his claim fails.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The RO assigned the veteran's service-connected PTSD a 30 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  The current 30 percent disability rating 
contemplates:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2001).

A higher disability rating of 50 percent contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (2001).

The evidence of record reveals that in an April 1999 VA 
progress note that the veteran was treated and diagnosed for, 
among other things, continuous alcoholism.  The April 1999 VA 
progress note reflects that his wife indicated that "they 
drink about 1/2 gallon of Vodka in a few days," while the 
veteran indicated he consumes four drinks of vodka per day.  
The progress note also reflects that while the veteran did 
not appear intoxicated during the examination, alcohol could 
be smelled on his breath.  A July 1999 VA Access Clinic 
record shows that the veteran indicated that he sleeps 
fourteen hours a day, awakes tired, and drinks a six-pack of 
beer a day.  A December 1999 VA Servcare Clinic Note again 
reflects a continuous alcoholism diagnosis.  The clinic note 
also reflects that the veteran was counseled on the 
importance of abstinence from alcohol and offered 
rehabilitation, but that the veteran wanted "to try to quit 
on his own."

The evidence of record first reveals medical discussion about 
PTSD in connection with the veteran in a letter dated in 
August 2000 from Stephanie A. Repasky, M.A.   The letter 
stated that the veteran's symptoms met the diagnostic 
criteria for PTSD secondary to military stressors.  The 
progress note of her April 2000 meeting with the veteran, 
which is the source of her August 2000 letter, reflects that 
the veteran referred himself to be screened for PTSD.  A July 
2000 VA Servcare Clinic Note reflects that the veteran 
indicated he quit drinking after a detoxification program and 
that he had not consumed alcohol in four months.

The report of a July 2000 PTSD examination reveals that the 
veteran indicated he gets irritated with people and pushes 
them away, he has one friend, and he and his current wife 
spend a lot of time apart.  The examination report also 
reflects that the veteran arrived on time and was dressed 
casually with adequate grooming and hygiene.  His spontaneous 
speech was of normal rate and content, he displayed a full 
range of affect, his mood was generally pleasant, and there 
was no evidence of gross cognitive dysfunction.  The 
examination report indicates the veteran rarely dreams of his 
military experiences, and he did not report spontaneous 
thoughts or memories of his military experiences.  In fact, 
the report indicates that the veteran reported one nightmare 
occurrence in the six months preceding the examination and 
that memories had to be triggered to occur.  The veteran 
indicated triggers for memories of his military experiences 
include heights, weapons, and small, closed spaces.  The 
examination report also indicates the veteran has severe 
difficulty sleeping, typically only having three to four 
hours of broken sleep a night.  The veteran does yell and 
lose his temper but does not engage in physical violence.  
The examination report reflects that the veteran stated he is 
able to concentrate long enough to get tasks done and he's 
not excessively watchful or on guard.  The report also 
reflects that he exhibited a moderate level of depression.  
The July 2000 examination report reflects a diagnosis of 
PTSD, chronic, and a Global Assessment of Functioning (GAF) 
score of 60, which reflects moderate symptoms on a 
hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  And while the examination report also reveals an 
alcohol dependence, early full remission, diagnosis, the 
report also reveals that "Although alcohol dependence also 
caused impairment in functioning, it is as least as likely as 
not that the PTSD was the primary etiology in causing his 
distress...".

In March 2001, the veteran was afforded a hearing before a 
decision review officer at the RO.  The hearing transcript 
reveals that the veteran stated that the limitations on his 
daily life from PTSD mainly involve a fear of heights, a fear 
of enclosure, and problems getting along with people.  The 
hearing transcript indicates that the veteran works part-time 
as a fry cook but that his average day mainly involves 
watching television at home.  The veteran does not belong to 
organizations, clubs, and is not active in a church.  He 
described his current marriage to his third wife as a 
"convenience marriage."  The hearing transcript also 
reveals that the veteran stated he constantly has problems 
with irritability and angry outbursts and that he leaves jobs 
because of either arguments with a supervisor or co-worker, 
the work environment, or he has "to climb something."  The 
hearing transcript reveals that, in the context of discussing 
his memory, the veteran stated, "I can't complete a task 
unless that it has to be done at that point in time."

The evidence of record also reveals that the veteran was 
afforded a second VA PTSD examination in August 2001.  The 
August 2001 VA PTSD examination report reveals a PTSD 
diagnosis and a GAF score of 55-60, which again reflects 
moderate symptoms on a hypothetical continuum of mental 
health and illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The report reflects that 
the veteran reported that his PTSD symptoms had remained 
generally stable over the past year and that he was not in 
treatment for his PTSD because, "I'm not a threat to 
anyone."  The report indicates the veteran was neatly 
groomed with adequate hygiene, his affect varied 
appropriately, his speech was normal, no delusions or 
hallucinations were detected, and the veteran denied any 
suicidal or homicidal idealizations.  The examination report 
indicates that his PTSD symptomatology included 
"...significant psychological and physiological reactivity 
when exposed to cues that symbolize or resemble an aspect of 
the traumatic event.  While the veteran reports recurrent 
thoughts about his combat experiences, these do not appear to 
meet the symptom of intrusive thoughts as the veteran was 
able to identify specific triggers that bring about these 
thoughts."  Difficulty initiating and maintaining sleep, 
irritability, and a marked diminished interest in 
participation in significant activities is also reflected in 
the examination report.  The examination report also reflects 
that the veteran indicated that he resumed alcohol 
consumption in March 2001.

While the evidence of record, as indicated above, shows that 
veteran has occasional decreases in work efficiency and 
intermittent periods of inability to perform occupation tasks 
due to such things as problems with supervisors and co-
workers, and his fear of heights, the evidence also 
illustrates that he generally functions satisfactorily as he 
maintains adequate grooming and personal hygiene, dressed 
appropriately and arrived on time for his VA examination 
appointments, and his spontaneous speech was of normal rate 
and content.  Furthermore, the veteran, while generally 
staying at home and watching television, maintains at least 
one friendship.  The medical evidence also revealed that the 
veteran exhibited a moderate level of depression and has 
difficulty initiating and maintaining sleep.  Additionally, 
while veteran's GAF scores from his two VA PTSD examinations 
reflect moderate symptoms on a hypothetical continuum, the 
July 2000 examination report indicates that while PTSD was as 
likely as not the primary etiology of his distress, alcohol 
dependence also caused impairment in his functioning.  As 
such, the Board has factored in the moderate symptoms 
reflected from his score on the hypothetical continuum with 
his specific symptomatology reflected in the evidence of 
record.  Therefore, the Board has determined that the 
evidence shows the veteran has chronic sleep impairment and 
occupational and social impairment such that his overall 
condition more closely approximates the criteria for a 30 
percent disability rating, but no more, under DC 9411.  See 
38 C.F.R. §§ 4.7, 4.130, DC 9411 (2001).

The evidence of record does not show the veteran exhibits 
PTSD symptoms such as flattened affect, circumstantial 
speech, circumlocutory speech, stereotyped speech, more than 
weekly panic attacks, difficulty in understanding complex 
commands, impairment of short- or long-term memory, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  The manifestation of such symptoms, as 
indicated above, are to be demonstrated for an award of a 50 
percent disability rating under DC 9411.  In fact, the 
medical evidence revealed that the veteran displayed a full 
range of affect during VA examinations, his mood was 
generally pleasant, and there was no evidence of gross 
cognitive dysfunction.  Additionally, the veteran indicated 
he is able to concentrate long enough to get tasks done if 
the task needed to be done at that point in time; nor is he 
excessively watchful or on guard.  The evidence also reveals 
that while the veteran gets irritated and has problems 
getting along with people, he is not prone to physical 
violence.  Therefore, a 50 percent disability rating is not 
warranted, at any time, in the present appeal.  See 38 C.F.R. 
§§ 4.7, 4.130, DC 9411 (2001).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119 (1999).  In this case, a review 
of the medical evidence reveals that the veteran's PTSD 
symptomatology remained consistent during the pendency of the 
claim.  Additionally, the veteran did not report any 
deterioration in his PTSD symptoms during his second VA PTSD 
examination.  Instead he reported to the VA examiner that his 
symptoms had remained stable since his previous VA PTSD 
examination, held over a year before.  As such, the Board has 
determined that the evidence has supported a 30 percent 
disability rating for PTSD, but no more, during the pendency 
of this appeal of an initial assessment.  Fenderson, 12 Vet. 
App. at 126.  Therefore, the Board finds that a staged rating 
is not warranted in the present appeal.

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.102 (2001).


ORDER

An increased rating for PTSD is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

